Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
All of the rejections under 35 U.S.C. 103 have been obviated by the examiner’s amendment to claim 1 listed below.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Crimaldi on 1/11/2021.

1.    (Currently Amended) A process for purifying an aqueous solution, wherein the aqueous solution comprises one or more sugars, two or more organic carboxylic acids and additionally comprises furfural, hydroxymethylfurfural, or a mixture thereof, wherein the process comprises passing the aqueous solution through a bed of resin particles at a temperature from 40°C to 80°C, followed by passing an aqueous solution containing one or more inorganic acids through said bed to elute the one or more sugars, two or more organic carboxylic acids, furfural, and hydroxymethylfurfural from the bed, wherein the furfural and hydroxymethyfurfural elute from the bed much later than the one or more sugars and two or more organic carboxylic acids thereby .

The following is an examiner’s statement of reasons for allowance: 
de Mancilha et al is considered the closest prior art, however, the reference fails to teach or suggest the step of passing an aqueous solution containing one or more inorganic acids through said bed to elute the one or more sugars, two or more organic carboxylic acids, furfural, and hydroxymethylfurfural from the bed, wherein the furfural and hydroxymethyfurfural elute from the bed much later than the one or more sugars and two or more organic carboxylic acids as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773